DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the convex shape” in line 9. Claim 1 also recites the hollow blade has “a convex shape” in line 2 and the punch head has “a convex shape” in line 6. Therefore, it is unclear as to which convex shape line 9 is referring to. For the purposes of examination, the limitation has been interpreted to read “the convex shape of the punch head”. Similarly, claim 1 recites “the side segments” in lines 16 and 18 and the punch head having “two side segments” in lines 9-10 and the blade cutting edge including “side segments” in line 15. Therefore, it is unclear as to which side segments 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarry et al. (US 6,036,710) in view of Pandey et al. (US 2009/0012552 A1).
Regarding claim 1, McGarry discloses a punch (fig. 10; it is noted that the device of fig. 10 is understood to be equivalent to surgical apparatus 10 of figs. 1-9 with the only difference being the dome-shaped cutting collar 80; therefore, figs. 1-9 have been referenced with respect to equivalent parts of the embodiment of fig. 10; columns 6-7, lines 55-67, 1-3) comprising: a hollow blade (cutting collar 80) having a blade cutting edge (cutting edge 84; fig. 10), wherein the blade cutting edge (84), as viewed in a direction perpendicular (side view; fig. 10) to a longitudinal axis (along stem), has a convex shape (at sloped edges 86; fig. 10); a punch head (head portion 64) configured to fit within the hollow blade (see for example, fig. 6), the punch head having an outer perimeter arranged to meet the blade cutting edge (perimeter along cutting edge 64a; fig. 10); and a stem (small cylindrical portion attached to head portion 64; fig. 10) attached to the punch head and configured to slide the punch head into the hollow blade along the longitudinal axis (figs. 3, 4, 6), wherein the blade cutting edge includes side segments (side segments of the sloped edges 86 leading up to the convex central portion of cutting edge 84) and a central segment (central portion at the peak of the convex sloped edge 86) disposed between the side segments (fig. 10), and wherein when the punch head slides into the hollow blade along the longitudinal axis, the central segment meets the outer perimeter of the punch head before the side segments meet the outer perimeter of the punch head (as the central segment is convex and protrudes distal to the side segments; fig. 10).

However, Pandey teaches a punch head (blade assembly 60) having an outer perimeter (along blade edge) that may be planar (blade edge 65; figs. 3-4) when viewed in a direction perpendicular to the longitudinal axis, similar to that of McGarry, or alternatively, the outer perimeter of the punch head may have a convex shape (a tooth-like projection 98 that when viewed in a direction perpendicular to the longitudinal axis has a peak aligned with the longitudinal axis of the punch head; fig. 5) when viewed in a direction perpendicular to the longitudinal axis for the purpose of facilitating cutting of tissue from the inside of the punch head ([0038]), wherein the convex shape of the punch head, as viewed in the direction perpendicular to the longitudinal axis, extends between two ends of the punch head that are parallel to the longitudinal axis (as a single central convex tooth is between the two ends of the punch head), wherein the convex shape of the punch head comprises a central segment (tip or peak of the tooth) disposed between two side segments (side portions of the tooth that extend downward in opposing directions from the tip or peak of the tooth) that each extend between the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the planar outer perimeter of the punch head of McGarry to instead have a convex outer perimeter as taught by Pandey in order to improve cutting of tissue from the inside of the punch head as the punch head is withdrawn from tissue.
Regarding claim 2, McGarry substantially discloses the invention and further discloses wherein the outer perimeter of the punch head (oblong perimeter of punch head 64), as viewed in a direction coincident to the longitudinal axis (when viewing the punch of fig. 10 from the perspective of fig. 12), matches the blade cutting edge in size (as the cutting edge 84 is oblong in shape to match and fit the punch head 64 in size and shape).
Regarding claim 3, McGarry substantially discloses the invention and further discloses wherein the outer perimeter of the punch head (oblong perimeter of punch head 64), as viewed in the direction coincident to the longitudinal axis (when viewing the punch of fig. 10 from the perspective of fig. 12), matches the blade cutting edge in shape (as the cutting edge 84 is oblong in shape to match and fit the punch head 64 in size and shape).

Regarding claim 5, McGarry substantially discloses the invention and further discloses wherein the outer perimeter of the punch head (64), as viewed in a direction coincident to the longitudinal axis (when viewing the punch of fig. 10 from the perspective of fig. 12), has a shape including two parallel sides connected to each other by circular ends corresponding to the two ends (as the punch head 64 has the same racetrack shape as the opening 90; fig. 10).
Regarding claim 6, McGarry substantially discloses the invention and further discloses wherein the blade cutting edge (84), as viewed in a direction coincident to the longitudinal axis (when viewing the punch of fig. 10 from the perspective of fig. 12), has a shape including two parallel sides connected to each other by circular ends (as the cutting edge 84 defines a racetrack shaped opening; columns 6-7, lines 67, 1-2).
Regarding claim 12, McGarry substantially discloses the invention and further discloses a hollow casing (elongate body 14), a guide cylinder (cylinder in which reference number 22 is directed to when viewing fig. 2) slideable within the hollow casing (via elongate plate 20), and a handle (handle 24), wherein the guide cylinder is fixedly attached to the stem (through reduced diameter cylindrical portions distal to the guide cylinder and connected to head portion 64; fig. 2) and the handle (via plate .

Response to Arguments
Applicant's arguments filed 2/09/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single convex portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, the claim necessitates the convex shape to be between the two ends, and to have a central segment disposed between two side segments that each extend between the central segment of the outer perimeter of the punch head and a corresponding end of the two ends. The punch head 60 of Pandey may be rotated such that a single central convex tooth 98 has a peak aligned with the longitudinal axis of the punch head when viewed in the direction perpendicular to the longitudinal axis. That single central convex tooth 98 extends between two ends of the punch head that are parallel to the longitudinal axis and also includes a central segment (peak) disposed between to side segments (walls leading up to the peak). All of which are between the two ends. Thus, the claim does not require a single convex portion as argued. 
Accordingly, rejections over Pandey have been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lang et al. (US 6,500,189 B1) is noted for disclosing a hollow blade (14) having a convex blade cutting edge as viewed in a direction perpendicular to .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771